PER CURIAM.
We affirm the trial court’s denial of appellant’s ore tenus motion for continuance and motion to withdraw made on the day of trial, See Fennie v. State, 648 So.2d 95 (Fla.1994); see also Billings, Cunningham, Morgan & Boatwright, P.A. v. Isom, 701 So.2d 1271 (Fla. 5th DCA 1997).
We reverse the trial court’s award of attorney’s fees to appellee pursuant to section 57.105, Florida Statutes. Both the trial court’s oral pronouncement and written order failed to contain an express finding by the court that there was a complete absence of justiciable issue of either law or fact raised by the appellant. See Whitten v. Progressive Cos. Ins. Co., 410 So.2d 501 (Fla.1982); see also Simkins Indus. Inc. v. Lawyers Title Ins. Corp., 696 So.2d 384 (Fla. 3rd DCA 1997).
AFFIRMED IN PART; REVERSED IN PART.
GUNTHER, POLEN and SHAHOOD, JJ., concur.